Writ of Mandamus Denied; Opinion Filed October 28, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01440-CV

     IN RE ELIZABETH REBELES, HOLLINGSWORTH SAND & GRAVEL, LLC,
                AND KELLY DEAN HOLLINGSWORTH, Relators

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 11-10674

                             MEMORANDUM OPINION
                         Before Justices O'Neill, Lang-Miers, and Evans
                                    Opinion by Justice Evans
       Relators contend the trial judge erred in granting a motion to disqualify counsel. The

facts and issues are well known to the parties, so we need not recount them herein. Based on the

record relators have provided us, we conclude they have not shown they are entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)

(orig. proceeding). Additionally, relators’ petition does not satisfy the requirements of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 52.3(j); In re Butler, 270 S.W.3d 757, 758

(Tex. App.BDallas 2008, orig. proceeding). Accordingly, we DENY relators’ petition for writ of

mandamus and motion for temporary relief.



131440F.P05
                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE